          Case 4:19-cv-00388-BRW Document 31 Filed 08/28/19 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF ARKANSAS
                                   WESTERN DIVISION


AMERICAN TIGER FIREARMS LLC,
FARM DIVA LLC, and
FIRST SHOT, LLC                                                                    PLAINTIFFS

vs.                                    04:19-cv-00388-BRW

FACEBOOK, INC.                                                                    DEFENDANT


                                    JOINT RULE 26(F) REPORT

        Plaintiffs American Tiger Firearms, LLC, Farm Diva, LLC and First Shot, LLC, and

Defendant Facebook, Inc., (“Facebook”), by and through their respective undersigned counsel,

provide the following Joint Rule 26(f) Report, pursuant to Fed. R. Civ. P. 26(f)(3) and Local Rule

26.1.


        1.       Any changes in timing, form, or requirements of mandatory disclosures under

Fed. R. Civ. P. 26(a).

        The Parties request that the timing of mandatory disclosures be set, as appropriate, after

the Court’s ruling on Facebook’s pending Motion to Dismiss or Transfer (the “Motion to

Dismiss”).

        2.       Date when mandatory disclosures were or will be made.

        The Parties request that the timing of mandatory disclosures be set, as appropriate, after

the Court’s ruling on the Motion to Dismiss.

        3.       Subjects on which discovery may be needed.

        Liability and damages.




                                                1
FEC\44364\0002\7218492.v1-8/27/19
          Case 4:19-cv-00388-BRW Document 31 Filed 08/28/19 Page 2 of 4



        4.       Whether any party will likely be requested to disclose or produce information

from electronic or computer-based media. If so: (a) whether disclosure or production will be

limited to data reasonably available to the parties in the ordinary course of business; (b) the

anticipated scope, cost and time required for disclosure or production of data beyond what

is reasonably available to the parties in the ordinary course of business; (c) the format and

media agreed to by the parties for the production of such data as well as agreed procedures

for such production; (d) whether reasonable measures have been taken to preserve

potentially discoverable data from alteration or destruction in the ordinary course of

business or otherwise; (e) other problems which the parties anticipate may arise in

connection with electronic or computer-based discovery.

        The Parties will need e-discovery and request that they be given the opportunity to

negotiate, as appropriate, an ESI stipulation governing these subjects after the Court’s ruling on

the Motion to Dismiss.

        5.       Date by which discovery should be completed.

        The Parties request that the discovery deadline be set, as appropriate, after the Court’s

ruling on the Motion to Dismiss.

        6.       Any needed changes in limitations imposed by the Federal Rules of Civil

Procedure.

        The Parties request that they be permitted to determine if this is necessary after the Court’s

ruling on the Motion to Dismiss.

        7.       Any orders, e.g. protective orders, which should be entered.




                                                  2
FEC\44364\0002\7218492.v1-8/27/19
          Case 4:19-cv-00388-BRW Document 31 Filed 08/28/19 Page 3 of 4



        The Parties anticipate that a protective order will be needed for discovery, and request that

they be given the opportunity to negotiate a protective order, as appropriate, after the Court’s ruling

on the Motion to Dismiss.

        8.       Any objections to initial disclosures on the ground that mandatory disclosures

are not appropriate in the circumstances of the action.

        The Parties request that they be permitted to determine if mandatory disclosures are

appropriate after the Court’s ruling on the Motion to Dismiss.

        9.       Any objections to the proposed trial date.

        The Parties request that the trial date be taken off calendar pending the Court’s ruling on

the Motion to Dismiss. If this matter remains in the Eastern District of Arkansas, the Parties

request that they be able to confer and propose a joint scheduling order to the Court.

        10.      Proposed deadline for joining other parties and amending the pleadings.

        The Parties request that they be able to confer and propose a joint scheduling order to the

Court in the event the matter remains in the Eastern District of Arkansas.

        11.      Proposed deadline for completing discovery. (Note: In the typical case, the

deadline for completing discovery should be no later than sixty (60) days before trial.)

        The Parties request that they be able to confer and propose a joint scheduling order to the

Court in the event the matter remains in the Eastern District of Arkansas.

        12.      Proposed deadline for filing motions other than motions for class certification.

(Note: In the typical case, the deadline for filing motions should be no later than sixty (60)

days before trial.)

        The Parties request that they be able to confer and propose a joint scheduling order to the

Court in the event the matter remains in the Eastern District of Arkansas.



                                                  3
FEC\44364\0002\7218492.v1-8/27/19
          Case 4:19-cv-00388-BRW Document 31 Filed 08/28/19 Page 4 of 4



        13.      Class certification: In the case of a class action complaint, the proposed

deadline for the parties to file a motion for class certification. (Note: In the typical case, the

deadline for filing motions for class certification should be no later than ninety (90) days

after the Fed. R. Civ. P. 26(f) conference.)

        The Parties request that they be able to confer and propose a joint scheduling order to the

Court in the event the matter remains in the Eastern District of Arkansas.

Dated: August 28, 2019.


 CARNEY BATES & PULLIAM, PLLC                        FRIDAY ELDREDGE & CLARK, LLP
 William P. Creasman, AR Bar No. 92043               Marshall S. Ney, AR Bar No. 91108
 David Slade, AR Bar No. 20130143                    3350 S Pinnacle Hills Pkwy, Suite 301
 519 West 7th Street                                 Rogers, Arkansas 72758
 Little Rock, AR 72201                               Telephone: 479 695-6049
 Telephone: 501 312-8500                             Facsimile: 501 244-5389
 Facsimile: 501 312-8505                             Email: mney@fridayfirm.com
 wcreasman@cbplaw.com
 dslade@cbplaw.com

                                                     BOIES SCHILLER FLEXNER LLP
                                                     Kathleen R. Hartnett (Pro Hac Vice)
                                                     44 Montgomery Street
                                                     41st Floor
                                                     San Francisco, CA 94104
                                                     Telephone: 415-293-6800
                                                     Facsimile: 650-329-8507
                                                     Email: khartnett@bsflp.com

                                                     BOIES SCHILLER FLEXNER LLP
                                                     Martha L. Goodman (Pro Hac Vice)
                                                     1401 New York Avenue N.W.
                                                     Washington, DC 20005
                                                     Telephone: 202-237-2727
                                                     Facsimile: 202-237-6131
                                                     Email: mgoodman@bsflp.com


 Counsel for Plaintiffs                              Counsel for Defendants




                                                 4
FEC\44364\0002\7218492.v1-8/27/19
